Appeal from an order of the Supreme Court, Chautauqua County (Deborah A. Chimes, J.), entered March 22, 2013. The order, insofar as appealed from, denied in part the motion of defendants Reena Bose, M.D., and Razvan Balotescu, M.D., to preclude certain testimony of plaintiffs’ expert and granted the motion of plaintiffs to direct Marylou K. Roshia to accept service of subpoenas for Reena Bose, M.D. and Razvan Balotescu, M.D., out-of-state residents.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 14, 2014, and filed in the Chautauqua County Clerk’s Office on February 12, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P, Fahey, Carni, Valentino and Whalen, JJ.